           Case 7:18-cv-09041-PMH Document 67 Filed 04/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
 LORETTA AZUKA NWABUNDO OBI,

                                 Plaintiff,
 v.                                                               ORDER

 STEVEN KOEHLER, et al.,                                          18-CV-09041 (PMH)

                                   Defendants.
---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        Counsel for defendants, plaintiff pro se, and the non-party Alice Lee (“Ms. Lee”)

appeared today at 2:00 p.m. by telephone for a pre-motion conference. The Court heard

argument concerning non-party Alice Lee’s application to quash the subpoena and defendants’

application to compel compliance with the subpoena, and in light of the respective positions,

modified the subpoena pursuant to Federal Rule of Civil Procedure 45(d)(3) to accommodate

Ms. Lee’s work schedule.

        The Court therefore directs that defendants shall have two hours, and plaintiff shall have

one hour, to depose Ms. Lee. The deposition will be conducted in person at Ms. Lee’s place of

business, Metro Nails, 29 ½ S. Moger Avenue, Mount Kisco, New York 10549, on April 15,

2021 beginning at 5:30 p.m. and continuing to 8:30 p.m. Defendants are directed to furnish a

court reporter as well as a Korean interpreter. To the extent defendants are unable to secure an

interpreter for April 15, 2021, defendants shall so advise the Court, plaintiff, and Ms. Lee in

writing of same, and the deposition shall instead proceed on April 22, 2021 beginning at 5:30

p.m. and continuing to 8:30 p.m. Ms. Lee is further directed to bring with her and produce at the

time of the deposition any documents and/or videos in her possession, custody, or control that

are responsive to the requests set forth in the subpoena concerning the subject incident.
         Case 7:18-cv-09041-PMH Document 67 Filed 04/06/21 Page 2 of 2




       The Court further directs the parties to produce copies of any affidavits or other

documents received by either party, as required by Federal Rule of Civil Procedure 5(a)(1)(C).

       Counsel for defendants is directed to serve a copy of this Order on Ms. Lee and file proof

of such service on the docket.



Dated: White Plains, New York
       April 6, 2021
                                                    SO ORDERED:


                                                    _______________________________
                                                    Philip M. Halpern
                                                    United States District Judge




                                               2
